Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed July 26, 2022 has been received, Claims 1-3 and 6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 5204026 B2) in view of Lasher (US 271,338).
Regarding Claim 1, Hiroyuki discloses a sock (1) formed by circular knitting (para.12) or flat knitting along a knitting axis (para.11), the sock comprising: - a leg part (2); - a sole part (3); and - a heel part (4) between the leg part and the sole part (as seen in Fig.1), the heel part comprising: - a plurality of mesh-number varying regions (lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B, 14) arranged along the knitting axis, wherein each of the plurality of mesh-number varying regions is defined as only a mesh-number increasing region (lower 75% of 10, 12b of 12A,12b of 12B) or a mesh-number decreasing region (12a of 12A, 12a of 12B, 14)(as seen in Fig.2), and wherein the mesh-number increasing regions and mesh-number decreasing regions are alternatingly arranged along the knitting axis (as seen in Fig.2); - a plurality of tubular regions (11,13,15) arranged between alternating mesh-number increasing regions and the mesh-number decreasing regions (as seen in Fig.1 & 2; 11 is between lower 75% of 10 and 12a of 12A, 13 is between 14 and 12b of 12B, 15 is between 12b of 12A and 12a of 12B), the plurality of tubular regions including first ones (11,13,15), such that each of the first ones have a leg side edge (side of 11,13,15 facing 2) abutting the mesh-number increasing region and a sole side edge (side of 11,13,15 facing 3) abutting the mesh-number decreasing region (as seen in Fig.1 & 2), and the mesh-number varying regions including: - an upper mesh-number varying region (lower 75% of 10) connected to a lower edge of the leg part; - a lower mesh-number varying region (14) connected to an upper edge of the sole part; and - a plurality of intermediate mesh-number varying regions (12a of 12A, 12bof 12A, 12a of 12B, 12b of 12B) between the upper mesh-number varying region and the lower mesh-number varying region (as seen in Fig.1 & 2), wherein the number of courses of the upper mesh-number varying region (lower 75% of 10) is smaller than each of the number of courses of the lower mesh-number varying region (14) and the number of courses of the intermediate mesh-number varying regions (12a of 12A,12b of 12A, 12a of 12B,12b of 12B)(i.e. as seen in Fig.1 & 2, the lower 75% of 10 has less courses than each of 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14), and wherein the number of courses of the tubular regions (11,13,15) is smaller than the number of courses of the mesh-number varying regions (lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14)(i.e. the smaller height of regions 11,13,15 in Fig.2 compared to regions lower 75% of 10, 12a of 12A,12b of 12A, 12a of 12B,12b of 12B,14 said height being indicative of the number of courses knitted in the respective region). Hiroyuki does not disclose a plurality of tubular regions arranged such that each one of the plurality of tubular regions is interposed with a corresponding pair of the alternating mesh-number increasing regions and the mesh-number decreasing regions, the plurality of tubular regions including second ones, such that each of the second ones have a leg side edge abutting the mesh-number decreasing region and a sole side edge abutting the mesh-number increasing region. However, Lasher teaches a sock (Fig.1) having at least eight mesh-number varying regions (d-h,i,j,k) and a plurality of tubular regions (s-v,o,v’,u’), one tubular region positioned between each mesh-number varying region of the mesh-number varying regions (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel region of Hiroyuki to include a tubular region positioned between each mesh-number varying region, as taught by Lasher, in order to provide a sock with a heel pocket that snugly fits a user’s heel and does not bunch in an uncomfortable manner when being worn, due to the shaping provided by alternating tubular regions between each mesh-number varying region. When in combination, Hiroyuki and Lasher teach a second plurality of tubular regions, wherein each of the second ones (of Lasher) have a leg side edge abutting the mesh-number decreasing region (Hiroyuki: 12a of 12A, 12a of 12B) and a sole side edge abutting the mesh-number increasing region (Hiroyuki: 12b of 12A,12b of 12B); such that each one of the plurality of tubular regions is interposed with a corresponding pair of the alternating mesh-number increasing regions and the mesh-number decreasing regions. 

Regarding Claim 2, Hiroyuki discloses a sock according to claim 1, wherein the upper mesh-number varying region (lower 75% of 10) is constituted by a mesh-number increasing region (as seen in Fig.2, the upper portion of the lower 75% of 10 is wider and therefore is an “increasing region”) and the lower mesh-number varying region (14) is constituted by a mesh-number reducing region (as seen in Fig.2, the upper portion of 14 is narrower and therefore is a “reducing region”).

Regarding Claims 3 and 6, Hiroyuki discloses the invention substantially as claimed above. Hiroyuki does not disclose a sock wherein the number of the mesh-number varying regions is six and the number of the tubular regions is five, or the number of the mesh-number varying regions is eight and the number of the tubular regions is seven. However, Lasher teaches a sock (Fig.1) wherein a number of mesh-number varying regions is six (d-h,i) and a number of tubular regions is five (s-v,o), or a number of mesh-number varying regions is eight (d-h,i,j,k) and a number of tubular regions is seven (s-v,o,v’,u’)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heel region of Hiroyuki to have six or eight mesh-number varying regions and five or seven tubular regions, as taught by Lasher, in order to provide a sock which snugly fits a user’s heel and does not bunch in an uncomfortable manner when being worn. 

	Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
2.	Applicant’s Remarks: Applicant asserts that Lasher does not disclose a tubular region.
Examiner’s Response: Examiner respectfully disagrees. Lasher teaches a tubular region in as much as has been claimed by Applicant. Further, it is noted that Lasher is used merely to teach additional gusset/tubular regions between expansion portions of the heel pouch. Hiroyuki teaches the structure of the tubular regions and Lasher is introduced simply to teach increasing the number of tubular regions formed. Additionally, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Further, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). The technique of Hiroyuki is previously known and to merely increase the number of tubular regions in the same heel area would have resulted from application of the prior knowledge in a predictable manner. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732